Citation Nr: 0941465	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  05-05 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
recurrent subluxation of the right knee associated with 
degenerative joint disease.

2.  Entitlement to a separate evaluation in excess of 10 
percent for limitation of extension of the right knee.

3.  Entitlement to service connection for a bilateral foot 
condition, secondary to the service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. Richmond, Counsel

INTRODUCTION

The Veteran had active duty for training with the U.S. Coast 
Guard from July 1964 to January 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied an increased rating in excess of 10 
percent for degenerative joint disease of the right knee and 
denied service connection for bilateral foot conditions. 

The Board remanded this case twice in July 2006 and September 
2007.  The directives of both remands were accomplished.

The right knee degenerative joint disease disability has been 
modified on the cover to comport with the evidence of record.  
In a June 2008 rating decision, the RO granted "service 
connection" for limitation of extension in the right knee 
assigning a 10 percent rating, effective October 1, 2007.  As 
the issue on appeal is whether the Veteran is entitled to an 
increased rating for the right knee disability, the separate 
10 percent rating for limitation of extension of the right 
knee is considered part and parcel to the increased rating 
claim on appeal.  Thus, this issue has been modified on the 
cover to reflect the separate 10 percent evaluation for the 
right knee that was granted.  

The issue of service connection for bilateral foot 
conditions, secondary to the service-connected right knee 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.





FINDING OF FACT

The right knee disability is manifested by severe 
degenerative arthritis, some medial and lateral subluxation, 
flexion most severely limited to 50 degrees, extension most 
severely limited to 10 degrees, and functional impairment due 
to pain


CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 10 percent for 
recurrent subluxation associated with degenerative joint 
disease of the right knee are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 4.1-4.7, 
4.71a, Diagnostic Codes 5010-5257 (2009).

2.  The criteria for a separate evaluation higher than 10 
percent for limitation of extension in the right knee due to 
arthritis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.71a, Diagnostic 
Codes 5010-5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in March 2004.  The RO provided the appellant 
with additional notice in August 2006, May 2008, and June 
2008, subsequent to the initial adjudication.  While these 
notices were not provided prior to the initial adjudication, 
the claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in a September 2009 supplemental statement of 
the case, following the provision of notice.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

The notice provided included the general criteria for 
substantiating an increased rating claim and the specific 
diagnostic criteria for assigning a higher disability for the 
right knee disability.  This is deemed more than sufficient, 
as notice described in 38 U.S.C. § 5103(a) need not be 
veteran-specific and generic notice is all that is required 
under Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003); and Wilson v. 
Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).  See Vazquez-
Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).   

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, and obtained medical opinions as to the 
severity of the right knee disability.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The RO granted service connection for degenerative joint 
disease of the right knee in April 1997, assigning a 10 
percent evaluation, effective May 21, 1992.  

The Veteran filed an increased rating claim for the right 
knee disability in September 2002.  He indicated that he 
experienced pain on a daily basis and swelling at least five 
days a week.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 4.3, 4.7.  
In addition, the potential application of the various other 
provisions of 38 C.F.R., Parts 3 and 4 will be considered, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disorder in reaching its 
decision, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).   Different 
percentage ratings for different periods of time can be 
applied based on the medical evidence of record.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.

The Veteran's degenerative joint disease of the right knee 
historically has been rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5257.  Diagnostic Code 5010 addresses 
arthritis and rates the affected joint based on limitation of 
motion.  Diagnostic Code 5257 addresses recurrent subluxation 
or lateral instability of the knee.  Recurrent subluxation or 
lateral instability and degenerative arthritis of the knee 
may be rated separately under Diagnostic Codes 5257 and 5003. 
VAOPGCPREC 23-97 (1997).  

In a June 2008 rating decision, the RO changed the diagnostic 
code for degenerative joint disease of the right knee to 
38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260.  Diagnostic 
Code 5260 addresses limitation of flexion of the knee.  The 
RO also granted a separate rating of 10 percent for 
limitation of extension of the right knee due to arthritis 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5261, 
effective October 1, 2007.  The assignment of these two 
ratings under Diagnostic Codes 5010-5260 and 5010-5261 is not 
legally permissible.

Separate ratings may be assigned under Diagnostic Code 5260 
(limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of the leg). VAOPGCPREC 9-2004 
(2004).  However, the Veteran's limitation of flexion is not 
severe enough for him to get at least a 10 percent rating 
under Diagnostic Code 5260.  While the diagnostic code for 
arthritis notes that if limitation of motion due to arthritis 
is noncompensable under the applicable rating criteria then a 
10 percent evaluation is assigned, the medical evidence shows 
that the Veteran's limitation of extension is compensable and 
that a 10 percent rating for limitation of extension under 
Diagnostic Code 5261 is warranted.  As the Veteran is getting 
a 10 percent rating under Diagnostic Code 5261 for limitation 
of extension, he cannot also get a 10 percent rating for 
arthritis based on noncompensable limitation of motion.  

For reasons discussed below, Diagnostic Code 5257 is to be 
reinstated as one of the two rating codes under which the 
right knee is rated.  

The Board will look at all relevant diagnostic criteria for 
knee disabilities to determine whether entitlement to ratings 
higher than the two separate 10 percent ratings is warranted.  
The RO granted a total temporary evaluation for right knee 
surgery requiring convalescence effective August 7, 2007 to 
October 1, 2007.  As the right knee is receiving the highest 
possible rating during this period of time, this time frame 
will not be discussed in the decision below.

Diagnostic Code 5257 addresses other impairment of the knee, 
recurrent subluxation or lateral instability.  Under DC 5257, 
a 10 percent evaluation is assigned for slight recurrent 
subluxation or lateral instability.  A 20 percent rating is 
assigned for moderate recurrent subluxation or lateral 
instability.  A 30 percent disability rating is assigned 
under for severe recurrent subluxation or lateral 
instability.

An April 2004 private x-ray examination report shows advance 
degenerative arthrosis in the right knee with severe medial 
compartment narrowing accentuated by weight-bearing, marginal 
osteophyte formation, lateral subluxation of the tibia and 
extensive marginal osteophyte formation.  Comparison was made 
with August 2002 x-rays and there were no significant 
interval changes seen.  Mild distention of the suprapatellar 
punch was seen.

An April 2004 VA examination report shows the knee was 
stable.  On physical evaluation he had a mild valgus 
deformity of the right knee.  The McMurray and Lachman tests 
were both slightly positive.  The diagnosis was degenerative 
joint disease of the right knee with moderate loss of 
function due to pain and fatigue.  

An August 2005 VA x-ray examination report shows medial 
subluxation of the femur on the tibia; no fracture seen.  A 
right lateral patella bolster brace was ordered during a 
physical therapy consult in September 2005.

In September 2006, a VA examination report shows no 
instability of the knee on physical examination.  The 
ligaments were intact and there was no effusion.  The x-rays 
in August 2005 were noted (although the subluxation was not 
mentioned).  The diagnosis was old medial meniscus tear.  A 
July 2007 magnetic resonance imaging (MRI) report shows 
collateral ligaments and extensor mechanism were intact.  A 
May 2008 VA examination report also shows there was no 
instability or episodes of dislocation or locking in the 
right knee.  However, he did use a cane.

Medical evidence from 2002 to 2005 shows that the Veteran had 
lateral and medial subluxation in the right knee.  A brace 
was ordered in 2005.  Medical evidence from 2006 to 2008 
shows that there was no instability in the right knee, 
although the Veteran did use a cane.  The medical evidence 
does not show, however, that there was no subluxation after 
2005.  Given that there was lateral subluxation in the right 
knee at the beginning of the appeals period and there is no 
subsequent medical evidence to rebut this, Diagnostic Code 
5257 applies.  A rating higher than 10 percent does not 
apply, however, as the medical evidence does not show more 
than slight recurrent subluxation of the right knee.

Traumatic arthritis established by x-ray findings is to be 
evaluated as degenerative arthritis. 38 C.F.R. § 4.71a, DC 
5010.  Degenerative arthritis established by x-ray findings 
will be evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 

The average normal range of motion of the knee is 0 to 140 
degrees. 38 C.F.R. § 4.71a, Plate II.  

Diagnostic Code 5260 addresses limitation of flexion of the 
leg.  Flexion limited to 60 degrees warrants a noncompensable 
(0 percent) rating.  Flexion limited to 45 degrees warrants a 
10 percent rating.  Flexion limited to 30 degrees warrants a 
20 percent rating.  Flexion limited to 15 degrees warrants a 
30 percent rating.  

Diagnostic Code 5261 addresses limitation of extension of the 
leg.  Extension limited to 5 degrees warrants a 
noncompensable rating.  Extension limited to 10 degrees 
warrants a 10 percent rating.  Extension limited to 15 
degrees warrants a 20 percent rating.  Extension limited to 
20 degrees warrants a 30 percent rating.  Extension limited 
to 30 degrees warrants a 40 percent rating.  Extension 
limited to 45 degrees warrants a 50 percent rating.

An August 2002 private orthopedic surgery consult notes the 
Veteran had degenerative arthritis in the right knee and x-
rays continued to show it was advanced.  An April 2004 
private orthopedic surgery consult notes that the Veteran was 
gradually having more trouble with the knee.  His x-rays 
showed that his medial compartment was now completely worn 
through and he thus had advanced degenerative arthritis.  He 
was a candidate for a total knee replacement but he wanted to 
hold off.  X-ray evaluation showed advanced degenerative 
arthrosis.

An April 2004 VA examination report shows that range of 
motion was from 0 degrees to 95 degrees.  Patellar grind sign 
was positive.  He had what appeared to be bone on bone.

In September 2006, a VA examination report shows that range 
of motion in the knee was from 0 to 100 degrees of flexion.  
There was no increased limitation of motion due to weakness, 
fatigability, or incoordination during this examination and 
there was no repetitive motion component to his history.  

A July 2007 private medical record notes the Veteran lacked 
10 degrees of full extension and only had about 50 degrees of 
flexion.  His x-rays showed severe medial compartment 
arthritis.  A May 2008 VA examination report notes the 
Veteran had arthroscopic surgery in 2007 with improvement and 
had been taking glucosamine with improved pain.  His current 
symptoms included daily, intermittent, moderate, aching right 
knee pain.  Aggravating factors included prolonged walking 
and standing, and awkward movements.  Range of motion was 10 
to 85 degrees.  X-ray examination showed severe 
tricompartmental degenerative arthrosis of the right knee 
without interval change.

The medical evidence shows that the Veteran's limitation of 
flexion of the knee was most severely limited to 50 degrees.  
This does not warrant a compensable rating under Diagnostic 
Code 5260, as flexion is not limited to 45 degrees.  Thus, a 
separate rating is not warranted for limitation of flexion in 
the right knee.

Extension was most severely limited to 10 degrees.  Under 
Diagnostic Code 5261, extension limited to 10 degrees 
warrants a 10 percent rating.  Thus, the medical evidence 
shows that a separate 10 percent rating for limitation of 
extension of the right knee is warranted.  

The remaining knee diagnostic codes are inapplicable.  
Diagnostic Code 5256 does not apply, as the medical records 
show no findings of ankylosis in the knee.  Ankylosis is 
defined as "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure." Dorland's 
Illustrated Medical Dictionary, 28th edition, p. 86.  
Diagnostic Code 5262 for nonunion of the tibia and fibula is 
not relevant, as this kind of impairment is not shown.  
Diagnostic Code 5258 also does not apply, as the evidence 
does not show dislocated semilunar cartilage.  

In evaluating the Veteran's claims, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
Veteran has complaints of pain, swelling, and limitation of 
motion of the right knee, which limits physical activity.  
This functional impairment, however, is considered by the 
separate 10 percent ratings assigned under Diagnostic Codes 
5257 and 5261.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1.

As noted, a separate 10 percent evaluation is assigned for 
limitation of extension.  Other than this, the level of 
impairment in the right knee has been relatively stable 
throughout the appeals period, and has never been worse than 
the ratings assigned.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

An extraschedular evaluation has been considered, as well.  
However, the Veteran's disability is reasonably contemplated 
by the current schedular criteria.  Specifically, the 
Veteran's right knee impairment includes limited motion, 
severe arthritis, some subluxation of the knee, and 
functional impairment due to pain.  This impairment is 
contemplated by the two 10 percent ratings assigned under 
Diagnostic Code 5257 for lateral instability or recurrent 
subluxation and Diagnostic Codes 5010-5261 for limitation of 
extension due to arthritis.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.  Thun v. Peake, 22 Vet.App. 111 
(2008); 38 C.F.R. § 3.321(b)(1).

Last, any inferred claim for a total disability rating based 
on individual unemployability (TDIU) has been considered 
under Rice v. Shinseki, 22 Vet. App. 447 (2009).  A December 
2005 VA medical record notes that the Veteran was involved in 
managing pool players and recently attended a tournament in 
August.  A September 2006 VA examination report notes that 
the Veteran stated his episodes of pain in the knee affected 
his employment, as he could not stand on his feet for as long 
as he felt he needed to at times.  A May 2008 VA examination 
report notes that the Veteran was not employed.  This medical 
evidence does not, however, in and of itself show or suggest 
that the Veteran is unemployable due to his right knee 
disability.  While the Veteran reported that he felt that his 
inability to stand for long periods of time affected his 
employment he did not state that this resulted in any time 
lost from work at the time.  Also, even though he is 
presently unemployed, this is not shown to be due to his 
right knee disability.    

The medical evidence shows that a 10 percent rating for right 
knee subluxation is warranted and that a separate 10 percent 
rating for limitation of extension is warranted.  To the 
extent that ratings higher than this are not allowed, the 
preponderance of the evidence is against the increased rating 
claim; there is no doubt to be resolved; and an increased 
rating is not warranted.   Gilbert v. Derwinski, 1 Vet. App. 
at 57-58.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
recurrent subluxation of the right knee associated with 
degenerative joint disease is denied.

Entitlement to a separate evaluation in excess of 10 percent 
for limitation of extension of the right knee is denied.


REMAND

The Veteran contends that he has a bilateral foot condition 
as a result of his service-connected right knee disability.  
He submitted a June 2008 statement from his private 
physician, which noted that the Veteran had been seen by him 
since October 2005 and had arthritis of the knee and 
pronation of both feet.  The physician found that the main 
cause of the pronation of the feet was the arthritis in the 
knees.  However, the physician did not diagnose a foot 
condition as related to the knees, indicate a review of the 
claims file, or offer any rationale for the opinion.

A November 2008 VA examiner found that the Veteran had 
plantar fasciitis of the bilateral feet but found that this 
was not caused by knee problems.  Although the Veteran had a 
slightly antalgic gait related to the right knee, this did 
not put increased stress on the heels.  Plantar fasciitis is 
generally more of a degenerative problem that occurred over 
the years.  Thus, it was the examiner's opinion that the 
bilateral foot condition was not caused by or a result of the 
right knee condition.  The examiner did not offer an opinion 
on whether the right knee condition aggravated the Veteran's 
bilateral foot condition, however.  Service connection on a 
secondary basis can be assigned based on direct causation or 
on aggravation of a nonservice-connected disability.  See 
38 C.F.R. §§ 3.303, 3.310.  Also, the VA examiner's diagnosis 
was noted as bilateral foot condition secondary to right knee 
condition, which is inconsistent with his opinion.

For these reasons, another medical opinion addressing the 
issue of aggravation based on a review of the claims file is 
necessary to resolve this claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
orthopedic examination to address his 
bilateral foot condition.

First, the examiner should do any 
necessary tests to determine what present 
disability the Veteran has in his 
bilateral feet.

Next, the examiner should state whether it 
is at least as likely as not that any 
present bilateral foot condition was 
caused or aggravated by the service-
connected right knee condition.

If only aggravation is shown, the examiner 
should state the extent to which the right 
knee condition has aggravated the 
bilateral foot condition beyond the 
natural progress of the disability.

A rationale for all opinions must be 
provided.  The claims file must be 
reviewed in conjunction with the 
examination.

2.  Thereafter, any additional development 
deemed necessary should be obtained.  If 
the benefit sought on appeal remains 
denied, issue the Veteran and his 
representative a supplemental statement of 
the case and allow a reasonable 
opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


